








RECEIVABLES PURCHASE AGREEMENT


AMONG


NATIONSTAR AGENCY ADVANCE FUNDING TRUST 2012-AW
AS ISSUER


NATIONSTAR AGENCY ADVANCE FUNDING 2012-AW, LLC
AS DEPOSITOR


AND


NATIONSTAR MORTGAGE LLC
AS SELLER




DATED AS OF JUNE 12, 2012







































--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS
1
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Other Definitional Provisions
4
ARTICLE II. SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT
5
Section 2.01.
Sale of Receivables
5
Section 2.02.
Closing
8
Section 2.03.
Seller's Acknowledgment and Consent to Assignment
8
ARTICLE III. CONDITIONS PRECEDENT TO CLOSING
9
Section 3.01.
Closing Subject to Conditions Precedent
9
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE ISSUER
11
Section 4.01.
Representations and Warranties
11
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR
12
Section 5.01.
Representations and Warranties
12
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE SELLER
15
Section 6.01.
Representations and Warranties
15
Section 6.02.
Repurchase Upon Breach
21
ARTICLE VII. INTENTION OF THE PARTIES; SECURITY INTEREST
21
Section 7.01.
Intention of the Parties
22
Section 7.02.
Security Interest
23
ARTICLE VIII. COVENANTS OF THE SELLER
24
Section 8.01.
Information
24
Section 8.02.
Acknowledgment
24
Section 8.03.
Access to Information
25
Section 8.04.
Ownership and Security Interests; Further Assurances
25
Section 8.05.
Covenants
26
Section 8.06.
Assignment of Rights
26
ARTICLE IX. ADDITIONAL COVENANTS
26
Section 9.01.
Further Assurances
26
Section 9.02.
Expenses.
27
Section 9.03.
Mutual Obligations
27
Section 9.04.
Servicing Standards
27
Section 9.05.
Transfer of Servicing
28
Section 9.06.
Bankruptcy
28
Section 9.07.
Legal Existence
29
Section 9.08.
Compliance With Laws
29
Section 9.09.
Taxes
29
Section 9.10.
No Liens, Etc. Against Receivables and Trust Property
29
Section 9.11.
Amendments to Servicing Contract
30
Section 9.12.
No Netting or Offsetting
30
Section 9.13.
Books and Records
30


i

--------------------------------------------------------------------------------




Section 9.14.
Verification Agent
31
Section 9.15.
Exclusive
31
Section 9.16.
Recovery
31
Section 9.17.
Merger; Change of Control
31
Section 9.18.
Use of Proceeds
32
Section 9.19.
Seller Procedures and Methodology
32
Section 9.20.
Financial Covenants.
32
Section 9.21.
Further Action.
32
Section 9.22.
Non-Consolidation. :
32
ARTICLE X. INDEMNIFICATION
34
Section 10.01.
Indemnification.
34
ARTICLE XI. MISCELLANEOUS
36
Section 11.01.
Amendments
36
Section 11.02.
Notices
36
Section 11.03.
No Waiver; Remedies
36
Section 11.04.
Binding Effect; Assignability.
36
Section 11.05.
GOVERNING LAW; JURISDICTION
37
Section 11.06.
Execution in Counterparts
37
Section 11.07.
Survival
37
Section 11.08.
Third Party Beneficiary
37
Section 11.09.
General
37
Section 11.10.
LIMITATION OF DAMAGES.
38
Section 11.11.
WAIVER OF JURY TRIAL.
38
Section 11.12.
No Recourse
39
Section 11.13.
Confidentiality
39










































ii

--------------------------------------------------------------------------------




Schedule I
Information for Notices
Exhibit A
Copy of Initial Funding Date Report for Initial Receivables
Exhibit B
Funding Notice
Exhibit C
Form of Bill of Sale from Depositor to Issuer
Exhibit D
Form of Subordinated Note














                     



--------------------------------------------------------------------------------




RECEIVABLES PURCHASE AGREEMENT, dated as of June 12, 2012 (this “Receivables
Purchase Agreement” or this “Agreement”), among NATIONSTAR AGENCY ADVANCE
FUNDING TRUST 2012-AW (the “Issuer”), Nationstar Agency Advance Funding 2012-AW,
LLC (the “Depositor”) and NATIONSTAR MORTGAGE LLC (the “Seller” or
“Nationstar”).
In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I.
DEFINITIONS


Section 1.01 Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture. Additionally, the
following terms shall have the following meanings:


“Aggregate Value” means, with respect to the Receivables sold by the Seller to
the Depositor on a Funding Date, the sum of the following with respect to each
such Receivable: the product of (a) the Receivables Balance of such Receivable
on such Funding Date and (b) a factor equal to the sum of (i) the Discount
Factor with respect to such Receivable and (ii) one half of the amount by which
100% exceeds the Discount Factor with respect to such Receivable.
“Bankruptcy Code” means the Federal Bankruptcy Code, as set forth in Title 11 of
the United States Code, as amended, and any successor statute and/or any
bankruptcy, insolvency, reorganization or similar law.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven (7) days with respect to securities issued
or fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1” or the equivalent thereof by
Standard and Poor's Ratings Group or “P-1” or the equivalent thereof by Moody's
Investors Service, Inc. and in either case maturing within 90 days after the day
of acquisition, (e) securities with maturities of 90 days or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition, or (f) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (e) of this definition.
“Closing” shall have the meaning set forth in Section 2.02.

1

--------------------------------------------------------------------------------




“Depositor Material Adverse Effect” shall have the meaning set forth in Section
5.01(a).
“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others guaranteed by such Person (to the extent so guaranteed); (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
indebtedness of such Person by a note, bond, debenture or similar instrument.
“Indemnified Party” shall have the meaning set forth in Section 10.01(b).
“Indenture” means, the Indenture, dated as of June 12, 2012, between the Issuer
and the Indenture Trustee.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Liquidity” means with respect to the Seller, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) the aggregate
amount of unused capacity available to such Person (taking into account
applicable haircuts) under committed mortgage loan warehouse and servicer
advance facilities for which the Seller has unencumbered eligible collateral to
pledge thereunder.
“Material Adverse Effect” shall mean a Depositor Material Adverse Effect or
Seller Material Adverse Effect, as applicable.
    “MSR Sellers”: Aurora Bank FSB and Aurora Loan Services LLC.

2

--------------------------------------------------------------------------------




“Net Worth” shall mean, with respect to the Servicer, the excess of total assets
of the Servicer, over total liabilities of the Servicer, determined in
accordance with GAAP.
“Non-Funding Election” shall have the meaning set forth in Section 2.01(d).
“Receivables Related Collateral” shall have the meaning set forth in Section
7.01.
“Relevant UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Repurchase Price” shall mean, with respect to any Receivable on any date that
such Receivable is repurchased pursuant to Section 6.02 or 9.05 hereof, an
amount equal to the following:
(i)    the Receivables Balance in respect thereof on the date such Receivable
was transferred to the Depositor and the Issuer hereunder
minus
(ii)    the Advance Reimbursement Amounts in respect of such Receivable actually
paid to the Issuer.
“Seller Material Adverse Effect” shall have the meaning set forth in Section
6.01(a).
“Subordinated Loan” has the meaning set forth in Section 2.01(b).
“Subordinated Loan Proceeds” has the meaning set forth in Section 2.01(b).
“Subordinated Note” means the promissory note in substantially the form of
Exhibit D hereto as more fully described in Section 2.01(b), as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Tangible Net Worth” shall mean, with respect to the Seller, an amount equal to
(A) its Net Worth, minus (B) any of its Intangible Assets (including, without
limitation, goodwill, capitalized financing costs and capitalized administration
costs, but excluding any originated or purchased servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from Affiliates, provided, however, that the non-cash effect (gain or loss)
of mark-to market adjustments made directly to stockholders' equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Tangible Net Worth.
“Total Indebtedness” shall mean with respect to the Seller, for any period, the
aggregate Indebtedness of the Seller and its subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP and less the amount of any non-recourse debt,
including any securitization debt.
Section 1.02 Other Definitional Provisions


(a)All terms defined in this Agreement shall have the meanings defined herein
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(b)As used herein and in any certificate or other document made or delivered
pursuant

3

--------------------------------------------------------------------------------




hereto or thereto, accounting terms not defined in Section 1.01, and accounting
terms partially defined in Section 1.01 to the extent not defined, shall have
the respective meanings given to them under GAAP. To the extent that the
definitions of accounting terms herein are inconsistent with the meanings of
such terms under GAAP, the definitions contained herein shall control.
(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; and Section, subsection, Schedule and
Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.


ARTICLE II.
SALE OF RECEIVABLES; CLOSING; ACKNOWLEDGMENT AND CONSENT


Section 2.01 Sale of Receivables


(a)On the Initial Funding Date, the Seller shall sell and/or contribute to the
Depositor and the Depositor shall acquire from the Seller, in accordance with
the procedures and subject to the terms and conditions set forth herein and in
the Indenture, (1) the Initial Receivables described in the initial Funding Date
Report attached as Exhibit A hereto and (2) all moneys due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Seller to enforce such Initial Receivables under the Servicing Contract. On each
subsequent Funding Date during the Funding Period, the Seller shall sell and/or
contribute to the Depositor and the Depositor shall acquire from the Seller, in
accordance with the procedures and subject to the terms and conditions set forth
herein and in the Indenture, (1) Additional Receivables representing the
contractual rights to be reimbursed for all of the Delinquency Advances and
Servicing Advances with respect to the Securitization Trusts made prior to such
Funding Date and not previously sold to the Depositor and (2) all moneys due or
to become due and all amounts received or receivable with respect thereto and
all proceeds (including “proceeds” as defined in the UCC), together with all
rights of the Seller to enforce any Additional Receivables under the Servicing
Contract; provided that Seller shall not be required to sell and/or contribute
Additional Receivables to the Depositor on any Funding Date (such Funding Date,
a “Skip Funding Date”) on which (i) the aggregate Receivables Balance of such
Additional Receivables to be sold and/or contributed is less $1,000,000, (ii)
the Seller has given three (3) Business Days prior notice to the Agent and the
Indenture Trustee that it will not be selling/and or contributing Additional
Receivables on such Funding Date and (iii) no other Skip Funding Date has
incurred in the calendar month in which such Funding Date occurs. Any
Receivables not sold by the Seller to the Depositor on Skip Funding Date, shall
be sold to the Depositor on the immediately following Funding Date. In no event
shall the option to exercise a Skip Funding Date modify or eliminate the
Seller's obligation during the Funding Period to sell, assign, transfer, pledge
or convey all Receivables with respect to the Mortgage Loans included in the
Freddie Mac Pool to the Depositor.
On the Initial Funding Date, the Depositor shall sell and/or contribute to the
Issuer and the Issuer shall acquire from the Depositor, in accordance with the
procedures and subject to the terms and conditions set forth herein and in the
Indenture, (1) the Initial Receivables described in the initial Funding Date
Report attached as Exhibit A hereto and (2) all moneys due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Seller to enforce such Initial Receivables under the Servicing Contract. On each
subsequent Funding Date during the Funding Period, the Depositor shall sell
and/or contribute to the Issuer and the Issuer shall acquire from the Depositor,
in accordance with the procedures and subject to the terms and conditions set
forth herein and in the Indenture, (1) the Additional Receivables acquired by
the Depositor on such Funding

4

--------------------------------------------------------------------------------




Date and (2) all moneys due or to become due and all amounts received or
receivable with respect thereto and all proceeds (including “proceeds” as
defined in the UCC), together with all rights of the Seller to enforce such
Additional Receivables under the Servicing Contract. The purchase price payable
by the Depositor for any sale of any Receivable to the Depositor hereunder is
the Aggregate Value thereof. The purchase price for any Receivable shall be paid
by the Depositor to the Seller in accordance with this Section 2.01.
Any reference to the sale, transfer, conveyance or contribution of any
Receivable hereunder shall be deemed to also include a reference to a sale,
transfer, conveyance or contribution of all rights of the Seller or the
Depositor, as applicable, to enforce such Receivables under the Servicing
Contract..
Subject to the satisfaction of the Funding Conditions on each Funding Date, the
Issuer shall transfer to the Depositor or accept as a capital contribution, or
any combination thereof, an amount equal to the Aggregate Value in respect of
the Initial Receivables sold on the Initial Funding Date or Additional
Receivables sold on each subsequent Funding Date, as applicable, in accordance
with Section 7.01 of the Indenture and the Depositor shall pay to the Seller the
Aggregate Value in respect of the Initial Receivables sold on the Initial
Funding Date or Additional Receivables sold on each subsequent Funding Date, as
applicable, in accordance the terms hereof. In consideration of the sale and/or
contribution of the Initial Receivables by the Depositor on the Initial Funding
Date, the Issuer shall pay, subject to the terms and conditions hereof and of
the Indenture, to the Depositor the Aggregate Value with respect to the Initial
Receivables and deliver to the Depositor the Trust Certificates. In
consideration of the sale and/or contribution of the Additional Receivables by
the Depositor on each Funding Date during the Funding Period, the Issuer shall,
in accordance with the procedures set forth herein and in the Indenture and
subject to the satisfaction of the Funding Conditions and this Agreement, pay to
the Depositor the Aggregate Value with respect to the Additional Receivables
sold and/or contributed by the Depositor to the Issuer on such Funding Date, to
the extent of funds available therefor on such Funding Date.
(b) The Aggregate Value with respect to any Receivables transferred to the
Depositor shall be paid by the Depositor to the Seller as follows:
(i)first, by delivery of cash in immediately available funds, to the extent of
funds available to Depositor (from amounts made available to the Issuer pursuant
to the Indenture or with the proceeds of any fundings under any Note and, in
each case, transferred to the Depositor);
(ii) second, with the proceeds of a subordinated revolving loan from the Seller
to the Depositor (a “Subordinated Loan”) in an amount not to exceed the
remaining unpaid portion of the related Aggregate Value (such proceeds, the
“Subordinated Loan Proceeds”); and
(iii) third, by accepting a contribution to its capital from the Seller in an
amount equal to the remaining unpaid balance of such purchase price therefor.
Subject to the limitations set forth in this Section 2.01(b), the Agent, on
behalf of the Depositor, shall request borrowings under the Subordinated Loan
with respect to each purchase by the Depositor of Receivables during the Funding
Period to the extent necessary to make the payments set forth in Sections
2.01(a) and (b) hereof in connection with purchases of the Initial Receivables
and the Additional Receivables, and the Seller irrevocably agrees to advance
such amounts under the Subordinated Loan so requested; provided however, that
the Depositor may not make any borrowing under the Subordinated Loan unless at
the time of (and immediately after) each such borrowing thereunder, (i) the
Depositor's total assets exceed its total liabilities both before and after the
sale transaction, (ii) the Depositor's cash on hand is sufficient to satisfy all
of its current obligations, (iii) the Depositor is adequately capitalized at a
commercially reasonable level and (iv) the Depositor has determined that its
financial capacity to meet its financial commitment under the Subordinate Loan
and Subordinated Note is adequate. The Subordinated Loan shall be evidenced by,
and

5

--------------------------------------------------------------------------------




shall be payable in accordance with the terms and provisions of the Subordinated
Note. The Seller is hereby authorized by the Depositor to endorse on the
schedule attached to the Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of the Depositor thereunder.  The Seller shall
record in its books and records all increases in and payments in reduction of
the outstanding principal amount of the Subordinated Note.
The excess of (i) the Aggregate Value of the Initial Receivables or Additional
Receivables sold and/or contributed on the Initial Funding Date or any
subsequent Funding Date over (ii) the amounts paid in immediately available
funds with respect to such Initial Receivables or Additional Receivables sold
and/or contributed on the Initial Funding Date or such subsequent Funding Date
shall be a capital contribution by the Depositor to the Issuer. The Aggregate
Receivables at any time of determination shall consist of the Initial
Receivables and the Additional Receivables sold and/or contributed to the Issuer
prior to such time of determination.
(c) With respect to Servicing Advances, one (1) Business Day prior to each
Funding Date on which Additional Note Balances are to be purchased or the
Initial Note Balance is to be purchased (or, on the Closing Date, to the extent
the Initial Funding Date is on the Closing Date), by no later than 12:00 PM
Eastern time and, with respect to Delinquency Advances, by no later than 10:00
AM Eastern time (or, in the case of a Delinquency Advance to be made on such
Funding Date, such other time as the Servicer, the Seller, the Agent and the
Indenture Trustee may mutually agree) on each Funding Date on which Additional
Note Balances are to be purchased (or, on the Closing Date, to the extent the
Initial Funding Date is on the Closing Date), the Seller shall deliver to the
Depositor and the Depositor shall deliver to the Issuer, with copies to the
Agent and the Indenture Trustee, a funding notice (such notice, the “Funding
Notice”) and a bill of sale (the “Bill of Sale”), in substantially the forms
annexed as Exhibits B and C hereto, respectively, with respect to the
Receivables to be sold and/or contributed on such Funding Date.
(d) Subject to the limitations on the making of Subordinated Loans set forth
herein, on any Funding Date, the Seller may elect to sell and/or contribute all
Receivables to the Depositor in exchange for Subordinated Loan Proceeds or by
making a contribution of any such Receivables to the capital of the Depositor
without payment of any portion of the Aggregate Value in immediately available
funds by the Depositor, and the Depositor may simultaneously contribute such
Receivables to the Issuer, if the Seller and the Depositor determine that such
actions are in their best interests (such action, a “Non-Funding Election”);
provided that, on the related Funding Date, the Seller shall notify the Variable
Funding Noteholders, the Agent and the Indenture Trustee of such Non-Funding
Election.
Section 2.02. Closing. The closing (the “Closing”) of this Agreement, upon and
concurrentwith the closing under the Note Purchase Agreement, shall take place
at 2:00 PM at the offices of SNR Denton US LLP, 1221 Avenue of the Americas, New
York, New York 10020 on June 12, 2012, or if the conditions precedent to closing
set forth in Article III of this Agreement shall not have been satisfied or
waived by such date, as soon as practicable after such conditions shall have
been satisfied or waived, or at such other time, date and place as the parties
shall agree upon (the date of the Closing being referred to herein, the “Closing
Date”).


Section 2.03. Seller's Acknowledgment and Consent to Assignment. Seller hereby
acknowledges that the Depositor has assigned to the Issuer and the Issuer has
Granted to the Indenture Trustee, on behalf of the Secured Parties, the rights
of the Depositor and the Issuer as purchasers under this Agreement, including,
without limitation, the right to enforce the obligations of the Seller
hereunder. The Seller hereby consents to such assignment by the Depositor and
Grant in the Indenture by the Issuer to the Indenture Trustee, on behalf of the
Secured Parties, and agrees to remit the Repurchase Price in respect of any
repurchased

6

--------------------------------------------------------------------------------




Receivable directly to the Reimbursement Account as provided for in Section 6.02
hereof. The Seller acknowledges that the Indenture Trustee, on behalf of the
Secured Parties, shall be a third party beneficiary in respect of the
representations, warranties, covenants, rights and benefits arising hereunder
that are so Granted by the Issuer. The Seller hereby authorizes the Issuer and
the Indenture Trustee, as the Issuer's assignee, on behalf of the Seller, to
execute and deliver such documents or certificates as may be necessary in order
to enforce its rights to or collect under the Receivables at any time that an
Early Amortization Event has occurred and is continuing. The Seller hereby
agrees to be bound by and perform all of the covenants and obligations of the
Seller and the Servicer set forth in the Indenture.


ARTICLE III.
CONDITIONS PRECEDENT TO CLOSING


Section 3.01. Closing Subject to Conditions Precedent. The Closing is subject to
the satisfaction at the time of the Closing of the following conditions (any or
all of which may be waived by the Issuer with the consent of the Agent in its
sole discretion):


(a)Performance by the Seller and the Depositor. All the terms, covenants,
agreements and conditions of the Transaction Documents to be complied with and
performed by the Seller and the Depositor on or before the Closing Date shall
have been complied with and performed in all material respects.


(b)Representations and Warranties. Each of the representations and warranties of
the Seller and the Depositor made in the Transaction Documents shall be true and
correct in all material respects as of the Closing Date (except to the extent
they expressly relate to an earlier or later time).


(c)Officer's Certificate. The Agent and the Indenture Trustee shall have
received in form and substance reasonably satisfactory to the Agent and its
counsel an Officer's Certificate from the Seller and the Depositor, dated the
Closing Date, certifying to the satisfaction of the conditions set forth in the
preceding paragraphs (a) and (b).


(d)Opinions of Counsel to the Seller, the Depositor and the Servicer. Counsel to
the Seller, the Depositor and the Servicer shall have delivered to the Agent and
the Indenture Trustee favorable opinions as to matters described in Section 4.01
of the Note Purchase Agreement, dated the Closing Date and reasonably
satisfactory in form and substance to the Agent and its counsel.


(e)Filings and Recordations. As of the Closing Date, the Agent and the Indenture
Trustee shall have received evidence reasonably satisfactory to the Agent of (i)
the completion of all recordings, registrations and filings as may be necessary
or, in the reasonable opinion of the Agent, desirable to perfect or evidence the
transfer by the Seller to the Depositor of the Seller's ownership interest in
the Aggregate Receivables and the proceeds thereof and the assignment by the
Depositor to the Issuer of the Depositor's ownership interest in the Aggregate
Receivables and the proceeds thereof and (ii) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the Grant of a first priority
perfected security interest in the Issuer's ownership interest in the Trust
Estate, in favor of the Indenture Trustee, subject to no Liens prior to the Lien
created by the Indenture.
(f)Documents. The Agent and the Indenture Trustee shall have received a duly
executed counterpart of this Agreement (in a form acceptable to the Agent), each
of the other Transaction Documents (other than any Hedge Agreement) and each and
every document or certification delivered by the Seller and

7

--------------------------------------------------------------------------------




the Depositor in connection with this Agreement or any other such Transaction
Document, and each such document shall be in full force and effect.


(g)Actions or Proceedings. No action, suit, proceeding or investigation by or
before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, any of the transactions
contemplated by the Transaction Documents and the documents related thereto in
any material respect.


(h)Approvals and Consents. All Governmental Actions of all Governmental
Authorities required to consummate the transactions contemplated by the
Transaction Documents and the documents related thereto shall have been obtained
or made.


(i)Fees, Costs and Expenses. The invoiced fees, costs and expenses payable by
the Seller pursuant to Section 9.02 hereof and any other Transaction Document
shall have been paid; including, but not limited to, the Facility Fee payable to
the Agent in accordance with the terms and provisions of the Fee Side Letter.


(j)Other Documents. The Seller and the Depositor shall have furnished to the
Agent and the Indenture Trustee such other opinions, information, certificates
and documents as the Agent may reasonably request.


(k)Verification Agent. The Seller shall have engaged the Verification Agent
pursuant to the Verification Agent Letter.


(l)Aurora Transaction. The fees and expenses payable pursuant to the terms and
provisions of that certain Commitment Letter, dated as of March 4, 2012, by and
between Nationstar and Wells Fargo Securities, LLC (“Wells Fargo”), shall have
been paid. In addition, the Agent and the Indenture Trustee shall have received
(in form and substance reasonably satisfactory to the Agent and its counsel) an
Officer's Certificate from Nationstar, dated as of the Closing Date, certifying:
(i) to the consummation and effectiveness of the transactions contemplated under
the Asset Purchase Agreement, without any modifications or amendments thereto or
consents or waivers that are material and adverse to the interests of Wells
Fargo, or have not previously been consented to in writing by Wells Fargo; (ii)
that there has not occurred any event, occurrence or development since the date
of the Commitment Letter that, individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect (as defined in
the Asset Purchase Agreement); (iii) that the terms and conditions of any
additional advance and/or servicing rights financing facilities with respect to
the pooling and servicing agreements set forth in the Asset Purchase Agreement
have closed or are closing substantially simultaneously with the closing and
initial funding under the Indenture; (iv) that there has not occurred any
material adverse change in the condition of Nationstar, financial or otherwise,
either as a whole or with respect to the value of the Receivables; and (v) there
has occurred no breach of any of the representations made by Nationstar pursuant
to the Asset Purchase Agreement, to the extent that Nationstar has the right to
terminate its obligations under the Asset Purchase Agreement as a result of a
breach of such representations in the Asset Purchase Agreement.


If any condition specified in this Section 3.01 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Issuer by notice to the Depositor and the Seller and by the Depositor by notice
to the Seller and the Issuer at any time at or prior to the Closing Date, and
the Issuer or Depositor, as applicable, shall incur no liability as a result of
such termination.

8

--------------------------------------------------------------------------------




ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER


Section 4.01 Representations and Warranties. The Issuer hereby makes the
following representations and warranties on which the Seller and the Depositor
are relying in executing this Agreement and selling and/or contributing the
Aggregate Receivables:




(a).Organization. The Issuer is a statutory trust duly formed and validly
existing in good standing under the laws of the State of Delaware and is duly
qualified to do business and is in good standing in each jurisdiction in which
such qualification is necessary in order to perform its obligations under this
Agreement and the other Transaction Documents to which it is a party.


(b).Power and Authority. The Issuer has all requisite trust power and authority
and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being
conducted and to execute and deliver and perform its obligations under this
Agreement.
(c).Authorization of Transaction. All appropriate and necessary action has been
taken by the Issuer to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
(d).Agreement Binding. This Agreement and each of the other Transaction
Documents to which the Issuer is a party constitute the legal, valid and binding
obligation of the Issuer enforceable against it in accordance with their terms
except as may be limited by laws governing insolvency or creditors' rights or by
rules of equity. The execution, delivery and performance by the Issuer of this
Agreement and the other Transaction Documents to which the Issuer is a party
will not violate any provision of law, regulation, order or other governmental
directive, or conflict with, constitute a default under, or result in the breach
of any provision of any material agreement, ordinance, decree, bond, indenture,
order or judgment to which the Issuer is a party or by which it or its
properties is or are bound.
(e).Consents. All licenses, consents and approvals required from, and all
registrations and filings required to be made by the Issuer, with any
governmental or other public body or authority for the making and performance by
the Issuer of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
(f).Organizational Information. The Issuer's Federal Tax ID Number is as
follows: 38-7040167.




ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR


Section 5.01 Representations and Warranties. The Depositor hereby makes the
following representations and warranties on which the Issuer and the Seller are
relying in executing this Agreement. The representations are made as of the
execution and delivery of this Agreement, and as of each date of conveyance of
any Receivables. Such representations and warranties shall survive the sale of
any Aggregate Receivables to the Depositor and are as follows:

9

--------------------------------------------------------------------------------






(a).Organization. The Depositor is a limited liability company duly formed and
validly existing in good standing under the laws of the state of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Depositor or (B) the Depositor and its Affiliates taken as a whole or
(ii) the validity or enforceability of this Agreement or any of the other
Transaction Documents to which the Depositor is a party or the rights or
remedies of the Seller, the Issuer or the Indenture Trustee hereunder or
thereunder or (iii) the ability of the Depositor to perform its obligations
under this Agreement or (iv) the enforceability or recoverability of any of the
Aggregate Receivables or (v) the status of all Receivables conveyed under this
Agreement being free and clear of all liens (other than Permitted Liens) (any of
(i) through (v), a “Depositor Material Adverse Effect”).


(b).Power and Authority. The Depositor has all requisite power and authority and
has all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being conducted and
to execute and deliver and perform its obligations under this Agreement and any
other Transaction Document to which it is a party and, except to the extent not
necessary in order to execute and deliver and perform its obligations under this
Agreement and any other Transaction Document to which it is a party, to own its
assets and carry on its business as now being conducted.
(c).Authorization of Transaction. All appropriate and necessary action has been
taken by the Depositor to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
(d).Agreement Binding. This Agreement and each of the other Transaction
Documents to which the Depositor is a party constitute the legal, valid and
binding obligation of the Depositor, enforceable in accordance with their terms
except as may be limited by laws governing insolvency or creditors' rights or by
rules of equity.
(e).No Violations or Conflicts. The execution, delivery and performance by the
Depositor of this Agreement and the other Transaction Documents to which the
Depositor is a party will not violate any provision of law, regulation, order or
other governmental directive, or conflict with, constitute a default under, or
result in the breach of any provision of any material agreement, ordinance,
decree, bond, indenture, order or judgment to which the Depositor is a party or
by which it or its properties is or are bound.
(f).Compliance with Law. The Depositor is conducting its business and operations
in compliance with all applicable laws, regulations, ordinances and directives
of governmental authorities, except where the failure to comply would not
reasonably be expected to have a Depositor Material Adverse Effect. The
Depositor has filed all tax returns required to be filed and has paid all taxes
in respect of the ownership of its assets or the conduct of its operations prior
to the date after which penalties attach for failure to pay, except to the
extent that the payment or amount of such taxes is being contested in good faith
by it in appropriate proceedings and adequate reserves have been provided for
the payment thereof.
(g).Consents. All licenses, consents and approvals required from and all
registrations and filings required to be made by the Depositor with any
governmental or other public body or authority for the making and performance by
the Depositor of this Agreement and the other Transaction Documents to which it
is a party have been obtained and are in effect.
(h).Litigation. There is no action, suit or proceeding at law or in equity by or
before any court, governmental agency or authority or arbitral tribunal now
pending or, to the knowledge of the Depositor, threatened against or affecting
it which has a reasonable possibility of being determined adversely in a manner
or amount that would have a Depositor Material Adverse Effect.
(i).Other Obligations. The Depositor is not in default in the performance,
observance or fulfillment of any obligation, covenant or condition in any
agreement or instrument to which it is a party or by which it is bound the
result of which should reasonably be expected to have a Depositor Material
Adverse

10

--------------------------------------------------------------------------------




Effect.
(j).1940 Act. The Depositor is not required to be registered as an “investment
company” and is not a company “controlled” by an investment company within the
meaning of the 1940 Act.
(k).Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Aggregate Receivables on the Initial Funding Date or on
any Funding Date thereafter (i) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (ii) is, and will be,
able to pay its debts as they become due, and (iii) does not have unreasonably
small capital for the transactions contemplated in the Transaction Documents.
(l).Full Disclosure. No document, certificate or report furnished by or on
behalf of the Depositor, in writing, pursuant to this Agreement, any other
Transaction Document or in connection with the transactions contemplated hereby
or thereby contains or will contain when furnished any untrue statement of a
material fact. There are no facts relating to and known by the Depositor, which
when taken as a whole, materially adversely affect the financial condition or
assets or business of the Depositor, or which should reasonably be expected to
impair the ability of the Depositor to perform its obligations under this
Agreement or any other Transaction Document, which have not been disclosed
herein or in the certificates and other documents furnished by or on behalf of
the Depositor pursuant hereto or thereto. All books, records and documents
delivered by the Depositor in connection with the Transaction Documents are and
will be true, correct and complete.
(m).ERISA. All Plans maintained by the Depositor or any of its Affiliates are in
substantial compliance with all applicable laws (including ERISA).
(n).Fair Market Value and Fair Consideration. The Depositor is receiving fair
consideration and reasonably equivalent value in exchange for any sales of
Receivables to the Issuer under this Agreement.
(o).Bulk Transfers. No sale, contribution, transfer, assignment or conveyance of
Aggregate Receivables by the Depositor to the Issuer contemplated by this
Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
(p).Name. The legal name of the Depositor is as set forth in this Agreement and
the Depositor does not have any trade names, fictitious names, assumed names or
“doing business” names.
(q).Organizational Information. The Depositor's Federal Tax ID Number is as
follows: 90-0841468.
(r).Chief Executive Office. On the date of this Agreement, Depositor's chief
executive office and principal place of business is located at 350 Highland
Drive, Lewisville, Texas 75067.








ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Section 6.01 Representations and Warranties. The Seller hereby makes the
following representations and warranties on which the Depositor and the Issuer
are relying in accepting the Aggregate Receivables and executing this Agreement.
The representations are made as of the execution and delivery of this Agreement,
and as of each date of conveyance of any Receivables. Such representations and
warranties shall survive the sale of any Aggregate Receivables to the Depositor
and are as follows:


(a).Organization. The Seller is a limited liability company duly formed and
validly existing in good standing under the laws of the state of Delaware and is
duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to be

11

--------------------------------------------------------------------------------




so qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) the business, operations or financial condition
of (A) the Seller or (B) the Seller and its Affiliates taken as a whole or (ii)
the validity or enforceability of this Agreement or any of the other Transaction
Documents or the rights or remedies of the Depositor, the Issuer or the
Indenture Trustee hereunder or thereunder or (iii) the ability of the Seller to
perform its obligations under this Agreement or (iv) the enforceability or
recoverability of any of the Aggregate Receivables or (v) the status of all
Receivables conveyed under this Agreement being free and clear of all Liens
(other than Permitted Liens) (any of (i) through (v), a “Seller Material Adverse
Effect”).


(b).Power and Authority. The Seller has all requisite limited liability company
power and authority and has all material governmental licenses, authorizations,
consents and approvals necessary to execute and deliver and perform its
obligations under this Agreement and any other Transaction Document to which it
is a party and, except to the extent not necessary in order to execute and
deliver and perform its obligations under this Agreement and any other
Transaction Document to which it is a party, to own its assets and carry on its
business as now being conducted.
(c).Authorization of Transaction. All appropriate and necessary action has been
taken by the Seller to authorize the execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, and to authorize the
performance and observance of the terms hereof and thereof.
(d).Agreement Binding. This Agreement and each of the other Transaction
Documents to which the Seller is a party constitute the legal, valid and binding
obligation of the Seller enforceable in accordance with their terms except as
may be limited by laws governing insolvency or creditors' rights or by rules of
equity.
(e).No Violations or Conflicts. The execution, delivery and performance by the
Seller of this Agreement and the other Transaction Documents to which the Seller
is a party will not violate any provision of law, regulation, order or other
governmental directive, or conflict with, constitute a default under, or result
in the breach of any provision of any agreement, ordinance, decree, bond,
indenture, order or judgment to which the Seller is a party or by which it or
its properties is or are bound.
(f).Compliance with Law. The Seller is conducting its business and operations in
compliance with all applicable laws, regulations, ordinances and directives of
governmental authorities, except where the failure to comply would not
reasonably be expected to have a Seller Material Adverse Effect. The Seller has
filed all tax returns required to be filed and has paid all taxes in respect of
the ownership of its assets or the conduct of its operations prior to the date
after which penalties attach for failure to pay, except to the extent that the
payment or amount of such taxes is being contested in good faith by it in
appropriate proceedings and adequate reserves have been provided for the payment
thereof.
(g).Consents. All licenses, consents and approvals required from and all
registrations and filings required to be made by the Seller with any
governmental or other public body or authority for the making and performance by
the Seller of this Agreement and the other Transaction Documents to which it is
a party have been obtained and are in effect.
(h).Litigation. There is no action, suit or proceeding at law or in equity by or
before any court, governmental agency or authority or arbitral tribunal now
pending or, to the knowledge of the Seller, threatened against or affecting it
which has a reasonable possibility of being determined adversely in a manner or
amount that would reasonably be expected to have a Seller Material Adverse
Effect.
(i).Other Obligations. The Seller is not in default in the performance,
observance or fulfillment of any obligation, covenant or condition in any
agreement or instrument to which it is a party or by which it is bound the
result of which should reasonably be expected to have a Seller Material Adverse
Effect.
(j).1940 Act. The Seller is not required to be registered as an “investment
company” and is not a company “controlled” by an investment company within the
meaning of the 1940 Act.
(k).Solvency. The Seller, both prior to and after giving effect to each sale of
Aggregate

12

--------------------------------------------------------------------------------




Receivables on the Initial Funding Date or on any Funding Date thereafter (i) is
not, and will not be, “insolvent” (as such term is defined in § 101(32)(A) of
the Bankruptcy Code), (ii) is, and will be, able to pay its debts as they become
due, and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage.
(l).Full Disclosure. No document, certificate or report furnished by or on
behalf of the Seller or the Servicer, in writing, pursuant to this Agreement,
any other Transaction Document or in connection with the transactions
contemplated hereby or thereby contains or will contain when furnished any
untrue statement of a material fact. There are no facts relating to and known by
the Seller, which when taken as a whole, materially adversely affect the
financial condition or assets or business of the Seller or the Servicer, or
which should reasonably be expected to impair the ability of the Seller or the
Servicer to perform its obligations under this Agreement or any other
Transaction Document or Servicing Contract, which have not been disclosed herein
or in the certificates and other documents furnished by or on behalf of the
Seller or the Servicer pursuant hereto or thereto. All books, records and
documents delivered by the Seller in connection with the Transaction Documents
are and will be true, correct and complete.
(m).ERISA. All Plans maintained by the Seller or any of its Affiliates are in
substantial compliance with all applicable laws (including ERISA).
(n).Fair Market Value and Fair Consideration. The Seller is receiving fair
market value and reasonably equivalent value in exchange for any sales of
Receivables to the Depositor under this Agreement.
(o).Bulk Transfers. No sale, contribution, transfer, assignment or conveyance of
Aggregate Receivables by the Seller to the Depositor contemplated by this
Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
(p).Name. The legal name of the Seller is as set forth in this Agreement and the
Seller does not have any trade names, fictitious names, assumed names or “doing
business” names other than the “doing business” name “Champion Mortgage
Company”.
(q).Organizational Information. The Seller's Federal Tax ID Number is as
follows: 75-2921540.
(r).Chief Executive Office. On the date of this Agreement, Seller's chief
executive office and principal place of business is located at 350 Highland
Drive, Lewisville, Texas 75067.
(s).Repayment of Receivables. The Seller has no reason to believe that at the
time of the sale of any Receivables to the Depositor pursuant hereto, such
Receivables will not be paid in full.
(t).Reimbursement Amounts. The Seller has not waived or forgiven any obligation
of a Mortgagor to repay any Delinquency Advance or Servicing Advance.
(u).Material Adverse Effect on Freddie Mac. To the best of the Seller's
knowledge, there is no development or event which has had or should reasonably
be expected to have a material adverse effect on the operations or existence of
Freddie Mac.
(v).Aggregate Receivables. As of the Initial Funding Date with respect to the
Initial Receivables and as of the related Funding Date with respect to the
Additional Receivables, as applicable:
i.
Each Initial Receivable and Additional Receivable is payable in United States
dollars. Each Additional Receivable has been created pursuant to and in
accordance with the terms of the Servicing Contract, in accordance with the
Seller's customary procedures with respect to the Mortgage Loans included in the
Freddie Mac Pool, and in the ordinary course of business of the Seller.

ii.
The sale to the Depositor and the sale and/or contribution to the Issuer of the
rights to reimbursement for the Delinquency Advances and Servicing Advances with
respect to Mortgage Loans included in the Freddie Mac Pool, and the assignment
and Grant thereof to the Indenture Trustee, does not violate the terms of the
Servicing Contract or any other material document or agreements to which the
Seller is a party or to which its assets or properties


13

--------------------------------------------------------------------------------




are subject.
iii.
No Receivable has been sold, transferred, assigned or pledged by the Seller to
any Person other than the Depositor or by the Depositor to any other Person
other than the Issuer. Immediately prior to the transfer and assignment herein
contemplated, the Seller was the sole owner with respect to each such
Receivable, and had the right to transfer and sell such Receivable, free and
clear of all Liens and rights of others other than Permitted Liens; immediately
upon the transfer and assignment thereof, the Issuer shall own all of such
interest in and to such Receivable, free and clear of all Liens and rights of
others (other than Permitted Liens).

iv.
Seller has not taken any action that, or failed to take any action the omission
of which, would materially impair the rights of the Depositor, the Issuer, the
Indenture Trustee (or any Secured Party) with respect to any such Receivable.

v.
No such Receivable has been identified by the Seller or reported to the Seller
as having resulted from fraud perpetrated by any Person with respect to such
Receivable.

vi.
All filings (including UCC filings) necessary in any jurisdiction to perfect the
transfers and assignments herein contemplated, and solely in the event that any
of the transfers contemplated hereby were to be recharacterized as a pledge or
secured loan from the Depositor to the Seller and an assignment thereof from the
Depositor to the Issuer rather than absolute sales or contributions, to perfect
the Depositor's and the Issuer's respective security interests in the Aggregate
Receivables that are prior, as applicable, to any other interest held or to be
held by any other Person (except the Indenture Trustee on behalf of the Secured
Parties), have been made.

vii.
Such Receivable constitutes a “general intangible” within the meaning of Section
9-102(a)(42) of the UCC or a “payment intangible” within the meaning of Section
9-102(a)(61) of the UCC; no Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” as such quoted terms are used for
purposes of creating and perfecting a security interest under the Relevant UCC.

viii.
Each such Receivable is reimbursable pursuant to the Servicing Contract and
relates to a Mortgage Loan that satisfies the eligibility requirements for
purchase by Freddie Mac under the Freddie Mac Servicing Guide. There is no valid
and enforceable offset, defense or counterclaim to the obligation of Freddie Mac
to make payment of any such Receivable.

ix.
Each such Receivable is entitled to be paid, has not been repaid in whole or
been compromised, adjusted (except by partial payment), extended, satisfied,
subordinated, rescinded, amended or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, amendment or modification by the Seller.

x.
No such Receivable includes amounts payable as a result of accounting or other
errors, or the failure to deposit funds or the misapplication of funds by the
Servicer.

xi.
As of the date of conveyance thereof, the Seller has no reason to believe that
any Delinquency Advance or Servicing Advance will not be reimbursed in full in
accordance with the related Servicing Contract; Freddie Mac has not notified the
Seller that any Delinquency Advance or Servicing Advance will be ineligible for
reimbursement in accordance with the Servicing Contract.


14

--------------------------------------------------------------------------------




xii.
The Initial Receivables shall constitute all of the outstanding Receivables with
respect to the Mortgage Loans included in the Freddie Mac Pool as of the Initial
Funding Date except for Receivables repurchased by the Seller pursuant to
Section 6.02 hereof or Section 2.19 of the Indenture. The Additional Receivables
conveyed on any Funding Date constitute all of the Receivables related to
Delinquency Advances and/or Servicing Advances with respect to the Mortgage
Loans included in the Freddie Mac Pool (other than the Initial Receivables), as
of such Funding Date, not previously sold to the Depositor hereunder, except for
Receivables repurchased by the Seller pursuant to Section 6.02 hereof or Section
2.19 of the Indenture. The Seller has not sold, assigned, transferred or
conveyed, without the Agent's consent, the right to reimbursement for any
Delinquency Advance or Servicing Advance with respect to Mortgage Loans included
in the Freddie Mac Pool to any Person other than the Depositor.

xiii.
The Servicing Contract is in full force and effect and the Seller is not in
default thereunder.

(i)
None of the Mortgage Loans related to the Receivables have been included in a
collateralized mortgage obligation or other mortgage-backed security that
requires the Seller to service such Mortgage Loans for the benefit of a trust or
trust estate, trustee and related certificateholders.

(ii)
None of the Receivables are related to Delinquency Advances or Servicing
Advances reimbursed other than in accordance with the terms and provisions of
the related Servicing Contacts.

(iii)
No Receivable relates to a “high-cost mortgage loan” or “higher-priced mortgage
loan” (as such terms, or term of substantially similar import, are defined in
Section 32 of the Truth in Lending Act (Regulation Z) or any corresponding law
in effect in the state in which the related Mortgage Loan was originated).

(iv)
All conditions to the transfer of servicing under the Asset Purchase Agreement,
have been satisfied and the mortgage loan servicing rights relating to the
Mortgage Loans included in the Freddie Mac Pool have been properly transferred
from the applicable MSR Seller to Seller under the Asset Purchase Agreement.

(v)
Each Initial Receivable and each Additional Receivable is an Eligible Receivable
on its Funding Date.



Section 6.02 Repurchase Upon Breach. The Issuer, the Depositor, the Indenture
Trustee or the Seller, as the case may be, shall inform the Issuer, the
Depositor or the Seller (as applicable), the Agent and the Indenture Trustee
promptly (but in no event later than two (2) Business Days following such
discovery), in writing, upon the discovery of any breach of the Seller's or
Depositor's representations and warranties hereunder. If any such representation
or warranty pertains to a Receivable (including, but not limited to, the
representations under Sections 5.01(a)(iv) and 6.01(a)(iv)), upon the direction
of the Agent, unless such breach shall have been cured by the earlier of (i) the
Funding Date immediately following the discovery of such breach by the Issuer,
the Depositor or the Seller (as applicable), or (ii) thirty (30) days after the
earlier to occur of (A) the discovery of such breach by the Issuer, the
Depositor or the Seller (as applicable) or (B) receipt of written notice of such
breach by the Issuer, the Depositor, the Agent, the Indenture Trustee or the
Seller (as applicable), the Seller or the Depositor, as applicable, shall
repurchase such Receivable from the Issuer at the Repurchase Price for such
Receivable. The Seller shall pay any Repurchase Price directly to the Indenture
Trustee for deposit into the Reimbursement Account.

15

--------------------------------------------------------------------------------






ARTICLE VII.
INTENTION OF THE PARTIES; SECURITY INTEREST


Section 7.01. Intention of the Parties. It is the intention of the parties
hereto that each transfer and assignment contemplated by this Agreement shall
constitute an absolute sale or contribution, or combination thereof, of the
related Receivables from the Seller to the Depositor and an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the related Receivables shall not be part of the Seller's or
the Depositor's estate or otherwise be considered property of the Seller or the
Depositor in the event of the bankruptcy, receivership, insolvency, liquidation,
conservatorship or similar proceeding relating to the Seller or the Depositor or
any of their property. Except as set forth below, it is not intended that any
amounts available for reimbursement of Receivables be deemed to have been
pledged by the Seller to the Depositor or by the Depositor to the Issuer or the
Indenture Trustee to secure a debt or other obligation of the Seller or the
Depositor. In the event that (A) the transfer of Receivables by the Seller to
the Depositor or by the Depositor to the Issuer is deemed by a court or
applicable regulatory, administrative or other governmental body contrary to the
express intent of the parties to constitute a pledge rather than a sale or
contribution, or a combination thereof, of the Receivables, or (B) if amounts
available now or in the future for reimbursement of any Receivables are held to
be property of the Seller or the Depositor or a loan to the Seller or the
Depositor, or (C) if for any reason this Agreement is held or deemed to be a
financing or some other similar arrangement or agreement, then: (i) this
Agreement is and shall be a security agreement within the meaning of Articles 8
and 9 of the Relevant UCC; (ii) the Issuer shall be treated as having a first
priority, perfected security interest in and to, and lien on, the Receivables so
transferred and assigned to the Issuer hereunder; (iii) the agreement of the
Seller and the Depositor hereunder to sell, assign, convey and transfer the
Receivables shall be a grant by the Seller to the Depositor and by the Depositor
to the Issuer of a security interest in the Receivables Related Collateral (as
defined below), in any case, whether now in existence or hereafter arising. In
furtherance of the foregoing, Seller does hereby grant to the Depositor and the
Depositor does hereby grant to the Issuer, a security interest in all of the
Seller's and Depositor's, as applicable, property and right (including the power
to convey title thereto), title, and interest, whether now owned or hereafter
acquired in and to the Aggregate Receivables, together with (A) all amounts
payable now or in the future by or with respect to the Receivables , (B) any and
all general intangibles consisting of, arising from or relating to any of the
foregoing, and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all such amounts from time to time held or invested in
accounts maintained by or on behalf of the Seller, by or on behalf of Freddie
Mac or by or on behalf of the Depositor, whether in the form of cash,
instruments, securities or other property and (C) all moneys due or to become
due and all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of the
Seller to enforce such Receivables under the Servicing Contract (the
“Receivables Related Collateral”). The possession by the Issuer or its agent of
notes and such other goods, money, documents or such other items of property as
constitute instruments, money, negotiable documents or chattel paper, in each
case, which constitute any of the items described in the foregoing sentence, or
proceeds thereof, shall be “possession by the secured party,” or possession by a
purchaser or a person designated by such secured party, for purposes of
perfecting the security interest pursuant to the Relevant UCC of any applicable
jurisdiction; and notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be notifications to, or acknowledgments, receipts or confirmations from,
financial intermediaries, bailees or agents (as applicable) of any such holder
for the purpose of perfecting such security interest under applicable law.



16

--------------------------------------------------------------------------------




Section 7.02. Security Interest.


(a).The Seller shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in (i) any of the Aggregate Receivables, (ii) the
amounts reimbursable now or in the future by or with respect to the Mortgage
Loans included in the Freddie Mac Pool in respect of any of the Aggregate
Receivables or (iii) the other property described above (including any and all
Receivables Related Collateral), such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. The Seller shall execute such
documents and instruments as the Depositor may reasonably request from time to
time in order to effectuate the foregoing and shall return to the Depositor the
executed copy of such documents and instruments. Without limiting the generality
of the foregoing, the Depositor shall forward for filing, or shall cause to be
forwarded for filing, at the expense of the Seller, all filings necessary to
maintain the effectiveness of any original filings necessary under the Relevant
UCC to perfect the Depositor's security interest described above, including
without limitation (x) UCC continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of the Seller or the
Depositor (such preparation and filing shall be at the expense of the Depositor,
if occasioned by a change in such party's name) or (2) any change of location of
the jurisdiction of organization of the Seller.


The Depositor shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in (i) any of the Aggregate Receivables, (ii) the
amounts reimbursable now or in the future by or with respect to the Mortgage
Loans included in the Freddie Mac Pool in respect of any of the Aggregate
Receivables or (iii) the other property described above (including any and all
Receivables Related Collateral), such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. At the Issuer's direction, the
Depositor shall execute such documents and instruments as the Issuer may
reasonably request from time to time in order to effectuate the foregoing and
shall return to the Issuer the executed copy of such documents and instruments.
Without limiting the generality of the foregoing, the Issuer shall forward for
filing, or shall cause to be forwarded for filing, at the expense of the
Depositor, all filings necessary to maintain the effectiveness of any original
filings necessary under the Relevant UCC to perfect the Issuer's security
interest described above, including without limitation (x) UCC continuation
statements and (y) such other statements as may be occasioned by (1) any change
of name of the Depositor or the Issuer (such preparation and filing shall be at
the expense of the Issuer, if occasioned by a change in such party's name) or
(2) any change in the jurisdiction of organization of the Depositor.


ARTICLE VIII.
COVENANTS OF THE SELLER


Section 8.01. Information. The Seller shall furnish to the Depositor, the
Issuer, the Indenture Trustee, the Calculation Agent, the Agent and the Secured
Parties:


(a).such information (including, but not limited to, information pertaining to
the condition or operations, financial or otherwise, of the Issuer, the
Depositor, the Seller and the Servicer), documents, records or reports with
respect to the Aggregate Receivables, the Freddie Mac Pool, the related Mortgage
Loans, the transactions contemplated under the Transaction Documents, the
Issuer, the Depositor, the Seller and the Servicer as the Issuer, the Depositor,
the Indenture Trustee, the Calculation Agent, the Agent, the Noteholders or the
Secured Parties may from time to time reasonably request;

17

--------------------------------------------------------------------------------






(b).prompt notice of any Event of Default, Pool Termination Event, Servicer
Termination Event, Early Amortization Event or Funding Interruption Event under
the Indenture, or any event known to the Seller which, with the passage of time
or the giving of notice or both, would become an Event of Default, Pool
Termination Event, Early Amortization Event or Funding Interruption Event under
the Indenture, including, but not limited to, information describing such event
and, if applicable, the steps being taken, if any, with respect thereto;


(c).prompt written notice of a change in name, or address of the jurisdiction of
organization of the Seller, the Depositor, or the Issuer;


(d).prompt notice of the occurrence of any Servicer Termination Event or “event
of default” or “trigger event” by the Servicer under the Servicing Contract (as
such term or term of substantially similar import is defined in the Servicing
Contract) without regard to whether such Servicer Termination Event or “event of
default” has been cured;


(e).[Reserved];
(f).prompt notice of any failure on the part of the Seller to comply with any
net worth or liquidity requirements which are imposed by Freddie Mac;


(g).prompt notice of any change in the Servicing Contract that may reasonably be
expected to materially affect the right to reimbursement for any Receivable
within three (3) Business Days after the Seller receives notice thereof; and


(h).the information and reports required pursuant to Section 6.02 of the
Indenture.


Section 8.02 Acknowledgment.
  
(a).As of the Closing Date, the Seller shall obtain a duly executed Consent
Agreement with Freddie Mac (in form and substance satisfactory to the Agent in
its sole and absolute discretion) acknowledging the Indenture Trustee's security
interest in the Receivables.


(b).Prior to the date on which any Mortgage Loan is added to Schedule I to the
Indenture, the Seller shall have obtained the consent of Freddie Mac in the form
of a Consent Agreement acceptable to Agent.


Section 8.03 Access to Information.


(a).The Seller shall, at any time and from time to time during regular business
hours, or at such other reasonable times upon reasonable notice to the Seller
permit the Depositor, the Issuer, the Indenture Trustee, the Agent, the
Noteholders or their agents or representatives, at the Seller's expense;
provided, however, (i) to the extent the Agent, the Noteholders or their agents
exercise their rights under this Section 8.03(a) more than twice in any given
calendar year, any expense incurred in connection with the exercise of such
rights shall be subject to the approval of the Seller and (ii) any expense
incurred in connection with the exercise of such rights in excess of $5,000 per
calendar year shall be subject to the approval of the Seller; provided, further,
the limitations set forth in this Section 8.03 shall be in addition to and in no
way affect the terms and provisions of the Verification Agent Letter or Section
9.04; provided, further, that, no such limitations shall apply after an Event of
Default or an Early Amortization Event, but only so long as that does not
unreasonably interfere with the Seller's conduct of its business:

18

--------------------------------------------------------------------------------






i.
to examine all books, records and documents (including computer tapes and disks)
in the possession or under the control of the Seller relating to the Aggregate
Receivables or the Transaction Documents as may be requested;



ii.
to visit the offices and property of the Seller for the purpose of examining
such materials described in clause (i) above; and



iii.
to conduct verification procedures alongside the Verification Agent, including
access to the appropriate servicing personnel of the Seller.



Section 8.04. Ownership and Security Interests; Further Assurances. The Seller
will take all action necessary to maintain the Indenture Trustee's security
interest in the Receivables and the other items pledged to the Indenture Trustee
pursuant to the Indenture.


The Seller agrees to take any and all acts and to execute any and all further
instruments reasonably necessary or requested by the Depositor, the Issuer, the
Indenture Trustee, the Agent or the holders of 66 2/3% of the Commitments of the
Notes to more fully effect the purposes of this Agreement.
Section 8.05. Covenants. The Seller shall duly observe and perform each of its
covenants set forth in each of the Transaction Documents to which it is a party.
The Seller in its capacity as Servicer shall duly observe and perform each of
its covenants set forth in the Servicing Contract, and hereby covenants to pay
within ten (10) days of its receipt of any invoice therefor by the Depositor,
the Issuer, the Indenture Trustee, the Calculation Agent or the Agent all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
administration of the transactions contemplated hereby, including, without
limitation all reasonable fees, disbursements and expenses of counsel to the
Depositor, the Issuer, the Agent, the Indenture Trustee and the Calculation
Agent.


The Seller hereby covenants that except for the sales hereunder, the Seller will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien (other than Permitted Liens) on, any
Receivable transferred hereunder, or any interest therein; and the Seller will
defend the right, title and interest of the Issuer, as assignee of the
Depositor, in, to and under the Receivables, against all claims of third parties
claiming through or under the Seller.
Section 8.06. Assignment of Rights. Either (i) while an Event of Default has
occurred and is continuing or (ii) in the absence of an Event of Default but
only for the limited purpose of effecting buybacks for defective Receivables
pursuant to Section 6.02, the Seller, the Depositor, and the Issuer hereby
constitute and irrevocably appoint the Indenture Trustee, with full power of
substitution and revocation, as the Seller's, the Depositor's and the Issuer's
true and lawful agent and attorney-in-fact, with the power to the full extent
permitted by law, to exercise with respect to the Receivables conveyed under
this Agreement, all the rights, powers and remedies of an owner. The power of
attorney granted pursuant to this Agreement and all authority hereby conferred
are granted and conferred solely to protect the Secured Parties' respective
interests in the Receivables and shall not impose any duty upon the Indenture
Trustee to exercise any power. The Seller, the Depositor and the Issuer shall
execute any documentation, including, without limitation, any powers of attorney
and/or irrevocable proxies, requested by the Indenture Trustee to effectuate
such assignment. The foregoing grant and assignment are powers coupled with an
interest and are irrevocable.



19

--------------------------------------------------------------------------------




ARTICLE IX
ADDITIONAL COVENANTS


Section 9.01 Further Assurances. The parties hereto will take all reasonable
action necessary to obtain (and will cooperate with one another in taking such
action to obtain) any consent, authorization, permit, license, franchise, order
or approval of, or any exemption by, any Governmental Authority or any other
Person, required to be obtained or made by it in connection with any of the
transactions contemplated by this Agreement.


Section 9.02. Expenses.


(a).The Seller covenants that, whether or not the Closing takes place, except as
otherwise expressly provided herein, all reasonable costs and expenses incurred
by the Agent, the Calculation Agent or the Indenture Trustee in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Seller.


(b).Except as otherwise expressly set forth in the Indenture, the Seller
covenants to pay as and when billed by the Depositor, the Issuer, the Indenture
Trustee, the Calculation Agent, the Agent or any Noteholder all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, all reasonable fees, disbursements and expenses of counsel to the
Depositor, the Issuer, the Agent, the Indenture Trustee, the Calculation Agent
and the Noteholders.


Section 9.03 Mutual Obligations. On and after the Closing, each party hereto
will do, execute and perform all such other acts, deeds and documents as one or
more other parties may from time to time reasonably require in order to carry
out the intent of this Agreement.


Section 9.04 Servicing Standards. At all times, the Seller, as Servicer shall,
unless otherwise consented to by the Agent (the following collectively referred
to in the Transaction Documents as the “Servicing Standards”):


(i)    make all Delinquency Advances and Servicing Advances and seek
reimbursement in accordance with the Servicing Contract;
(ii)    apply the Advance Reimbursement Amount on a First In First Out (“FIFO”)
basis;
(iii)    identify on its systems the Issuer as the owner of each Delinquency
Advance and Servicing Advance and that such Delinquency Advance or Servicing
Advance has been pledged to the Indenture Trustee;
(iv)    maintain systems and operating procedures necessary to comply with all
the terms of the Transaction Documents, including but not limited to maintaining
records and systems necessary to indicate cumulative recoveries on each category
of Delinquency Advance and Servicing Advance;
(v)    cooperate with the Verification Agent in its duties set forth in the
Transaction Documents;
(vi)    cooperate with the Calculation Agent and the Indenture Trustee in their
respective duties set forth in the Transaction Documents;

20

--------------------------------------------------------------------------------




(vii)     deposit any Advance Reimbursement Amount directly into the
Reimbursement Account not later than the 2nd Business Day following receipt
thereof from Freddie Mac or into the related Collection Account or Freddie Mac
Collection Account, as applicable, and not deposit any such Advance
Reimbursement Amount at any time in the Servicer's own accounts;
(viii)     so long as any Receivables related to Delinquency Advances sold or
contributed hereunder are outstanding, the Seller shall remit 100% of all
amounts collected with respect to principal and interest (including any
reimbursements from Freddie Mac) on the related Mortgage Loans to the
Reimbursement Account to the extent necessary to reduce the amount of such
Receivables outstanding hereunder with respect to such Delinquency Advances; so
long as any Receivables related to Servicing Advances sold or contributed
hereunder are outstanding, the Seller shall remit 100% of all amounts collected
that are attributable to each respective Servicing Advance (including any
reimbursements from the related Mortgagor or Freddie Mac, other than as set
forth immediately above) on the related Mortgage Loans to the Reimbursement
Account to reduce the amount of such Receivables outstanding hereunder with
respect to such Servicing Advances; and
(ix)    maintain, or cause to be maintained, accurate records with respect to
the Mortgage Loans in the Freddie Mac Pool reflecting the status of all
Delinquency Advances, Corporate Advances (Non-Judicial States), Corporate
Advances (Judicial States), Escrow Advances (Non-Judicial States), Escrow
Advances (Judicial States), including the cumulative recoveries related to such
Delinquency Advances and Servicing Advances.
Section 9.05. Transfer of Servicing.  Upon a transfer of servicing by the Seller
as Servicer, the Seller shall either (i) immediately repurchase the related
Receivables from the Issuer at a price equal to the Repurchase Price therefor or
(ii) use commercially reasonable efforts to negotiate payment in full by the
successor servicer of the aggregate Receivables Balance relating to the
Aggregate Receivables; provided, however, that the Seller as Servicer shall not
agree to any negotiated payment of such aggregate Receivables Balance by the
successor servicer without the consent of the Agent. In addition, upon any
transfer of servicing under the Servicing Contract, the Seller, as Servicer,
shall fully cooperate with Freddie Mac and the related successor servicer with
respect to such transfer of servicing.
Section 9.06. Bankruptcy. The Seller shall not take any action in any capacity
to file any bankruptcy, reorganization or insolvency proceedings against the
Depositor or the Issuer, or cause the Depositor or the Issuer to commence any
reorganization, bankruptcy or insolvency proceedings under any applicable state
or federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. The Depositor shall
not take any action in any capacity to file any bankruptcy, reorganization or
insolvency proceedings against the Issuer, or cause the Issuer to commence any
reorganization, bankruptcy or insolvency proceedings under any applicable state
or federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. The Seller and the
Depositor are not transferring and will not transfer any of the Receivables with
intent to hinder, delay or defraud any Person.


Section 9.07 Legal Existence. The Seller and the Depositor shall do or cause to
be done all things necessary on their part to preserve and keep in full force
and effect their existence as limited liability companies or corporations, as
applicable, and the Issuer shall do or cause to be done all things necessary on
its part to preserve and keep in full force and effect its existence as a
Delaware statutory trust, and each of the Seller, the Depositor and the Issuer
shall do or cause to be done all things necessary on their part to maintain each
of their licenses, approvals, registrations or qualifications in all
jurisdictions in which their ownership or lease of property or the conduct of
their business requires such licenses, approvals, registrations or
qualifications; except for failures to maintain any such licenses, approvals,
registrations or qualifications

21

--------------------------------------------------------------------------------




which, individually or in the aggregate, would not have a Material Adverse
Effect.


Section 9.08 Compliance With Laws. The Seller and the Depositor shall comply
with all laws, rules and regulations and orders of any Governmental Authority
applicable to the Seller and the Depositor, except where the failure to comply
would not have a Material Adverse Effect.


Section 9.10 Taxes. The Seller and the Depositor shall pay and discharge all
taxes, assessments and governmental charges or levies imposed upon the Seller
and the Depositor, as applicable, or upon such party's income and profits, or
upon any of such party's property or any part thereof, before the same shall
become in default; provided, that the Seller and the Depositor shall not be
required to pay and discharge any such tax, assessment, charge or levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Seller and the Depositor shall have set aside on
its books adequate reserves with respect to any such tax, assessment, charge or
levy so contested, or so long as the failure to pay any such tax, assessment,
charge or levy would not, individually or in the aggregate, have a Material
Adverse Effect.


Section 9.11 No Liens, Etc. Against Receivables and Trust Property. Each of the
Seller and the Depositor hereby covenants and agrees not to create or suffer to
exist (by operation of law or otherwise) any Lien upon or with respect to any of
the Aggregate Receivables or any of its interest therein, if any, or upon or
with respect to any of its interest in any Account, or assign any right to
receive income in respect thereof, other than Permitted Liens. Each of the
Seller and the Depositor shall immediately notify the Indenture Trustee of the
existence of any Lien on any of the Aggregate Receivables and shall defend the
right, title and interest of each of the Depositor, the Issuer and the Indenture
Trustee in, to and under the Aggregate Receivables, against all claims of third
parties.


Section 9.12 Amendments to Servicing Contract. The Seller, in its capacity as
Servicer under the Servicing Contract, hereby covenants and agrees not to amend
or agree to the amendment of the Servicing Contract without providing ten (10)
days prior written notice to the Agent and the Indenture Trustee (for subsequent
distributions to Noteholders) (in each case, such written notice delivered by
certified mail, return receipt requested) and, if such amendment has a material
adverse effect on the Trust Estate or the interests of the Noteholders as
determined by the Agent, without receipt of the prior written consent of the
Agent and the Controlling Class Required Noteholders.  The Agent shall notify
the Seller, in its capacity as Servicer, that it reasonably believes such
amendment to have a material adverse effect on the Trust Estate within such ten
(10) days of its receipt of the notice of the Seller of the applicable
amendment; provided, however, that if no such notice is received by the Seller
from the Agent within such ten (10) day period, the Agent will be deemed to have
notified the Seller, in its capacity as Servicer, that it reasonably believes
such amendment does not have a material adverse effect on the Trust Estate or
the interests of the Noteholders at the expiration of such ten (10) days.
Notwithstanding the foregoing, the Seller, in its capacity as Servicer under the
Servicing Contract, may amend a Servicing Contract with the written consent of
the Agent and the Controlling Class Required Noteholders.


Section 9.13 No Netting or Offsetting. The Seller, in its capacity as Servicer,
shall (i) collect and deposit gross collections with respect to the Mortgage
Loans included in the Freddie Mac Pool into the related Collection Account, in
accordance with the Servicing Contract, (ii) subject to Section 9.04, deposit
all amounts received directly from Freddie Mac in respect of the Aggregate
Receivables directly into the Reimbursement Account and (iii) subject to Section
9.04, deposit all amounts on deposit in the Freddie Mac Collection Account into
the Reimbursement Account, in each case without netting, off-set or deduction
from such collections or deposits for any purpose, with the exception of
Servicing Compensation due and payable to the Servicer. The Seller shall make
all Delinquency Advances and Servicing Advances out of its own funds

22

--------------------------------------------------------------------------------




without the utilization of any netting or offsetting of amounts in any account
of the Mortgage Loans included in the Freddie Mac Pool, except as permitted
under the Servicing Contract with respect to amounts paid ahead by Mortgagors
(or such substantially similar term as is used in the Servicing Contract). The
Seller shall repay any amounts borrowed with respect to amounts paid ahead by
Mortgagors (or such substantially similar term as is used in the Servicing
Contract) pursuant to the terms and provisions of the Servicing Contract.


Section 9.13 Books and Records. The Seller shall maintain accounts and records
as to each Receivable accurately and in sufficient detail to permit the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each, if applicable).
The Seller shall maintain its computer records so that, from and after the time
of the Granting of the security interest under the Indenture on the Receivables
to the Indenture Trustee, the Seller's master computer records (including any
back-up archives) that refer to any Receivables indicate clearly the interest of
the Issuer in such Receivables and that the Receivable is owned by the Issuer
and pledged to the Indenture Trustee on behalf of the Secured Parties.


The Depositor shall maintain (or cause to be maintained) accounts and records as
to each Aggregate Receivable accurately and in sufficient detail to permit the
reader thereof to know at any time the interest of the Issuer in such
Receivables and that the Receivable is owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Secured Parties.
Section 9.14 Verification Agent. Each of the Seller and the Depositor shall
cooperate with the Verification Agent and shall allow the Verification Agent
access to its books, records, computer system and employees during ordinary
business hours upon reasonable notice and, subject to the terms of the
Verification Agent Letter, shall allow the Verification Agent to review all
collections and to make copies of any books, records and documents requested by
the Verification Agent, but solely to the extent such items and review relate to
the Aggregate Receivables and the obligations of the Seller, the Servicer and
the Depositor under the Transaction Documents and the Servicing Contract.


Section 9.15 Exclusive. The Initial Receivables to be sold to the Depositor and
to be sold and/or contributed from the Depositor to the Issuer on the Initial
Funding Date shall consist of all of the Receivables with respect to the
Mortgage Loans included in the Freddie Mac Pool outstanding as of the Initial
Funding Date. The Additional Receivables sold on each Funding Date shall consist
of all of the Receivables with respect to the Mortgage Loans included in the
Freddie Mac Pool other than the Initial Receivables and the Receivables
previously sold to the Depositor hereunder (other than Receivables repurchased
by the Seller pursuant to Section 6.02 hereof or Section 2.19 of the Indenture)
as of the related Funding Date. During the Funding Period, the Seller shall not
sell, assign, transfer, pledge or convey any Receivable with respect to the
Mortgage Loans included in the Freddie Mac Pool to any Person other than the
Depositor.


Section 9.16 Recovery. The Seller shall diligently endeavor to collect
reimbursement of Aggregate Receivables and shall not waive or forgive the
obligation of a mortgagor to pay such amounts except as may be required pursuant
to the Servicing Contracts or in accordance with accepted servicing practices
(as set forth in the Servicing Contract); provided, however, that upon waiving
the right to collect all or a part of any such Receivable, the Seller shall
immediately notify the Agent of such waiver and, upon the direction of the
Agent, purchase the related Receivable from the Issuer at an amount equal to the
applicable Repurchase Price.


Section 9.17 Merger; Change of Control. Without the prior written consent of the
Agent (such consent not to be unreasonably withheld), neither the Seller nor the
Depositor shall enter into any transaction

23

--------------------------------------------------------------------------------




of merger, consolidation or amalgamation (in any case, other than any merger,
consolidation or amalgamation of any Affiliate(other than the Issuer or the
Depositor) of the Seller into the Seller), or liquidate, wind up or dissolve
itself (or suffer any liquidation, wind up or dissolution). In addition, without
the prior written consent of the Agent, the Seller hereby covenants that it
shall not enter into any agreement or understanding, engage in any transaction
or take any other action that shall result in a Change of Control.




Section 9.18 Use of Proceeds. The Seller shall utilize the proceeds of each
purchase of Initial Receivables and Additional Receivables for general corporate
purposes.


Section 9.19 Seller Procedures and Methodology. The Seller shall provide the
Agent and the Noteholders with 30 days written notice prior to the modification
of its procedures or methodology relating to (i) the reimbursement mechanics of
Delinquency Advances or Servicing Advances; (ii) the way in which it determines
that a Delinquency Advance or Servicing Advance is a Nonrecoverable Advance and
the extent to which it is no longer obligated to make any such Delinquency
Advance or Servicing Advance under the Servicing Contract; and (iii) the way in
which it calculates the Reconciled Market Value of a residential property
subject to a Mortgage Loan or an REO property.


Section 9.20 Financial Covenants. The Seller, acting as Servicer, covenants
that:


(a).the ratio of its Total Indebtedness to Tangible Net Worth (excluding any
residual securities issued in connection with a mortgage-backed securities
securitization transaction) shall not at any time be greater than 9:1;


(b).the Seller shall maintain minimum Liquidity in an amount of not less than
$30,000,000 as of the end of each calendar month; and


(c).the Tangible Net Worth of Seller shall at all times be greater than
$175,000,000.


Section 9.21 Further Action. The Seller, Depositor and Issuer each individually,
and collectively, covenant that they will take such further action as may be
necessary, or in the reasonable opinion of the Agent is necessary, to the extent
applicable to the Seller, Depositor, Issuer, Agent or Noteholders, to comply
with the requirements relating to risk-retention and disclosure set forth in the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111 and
any rules and regulations promulgated thereunder.


Section 9.22 Non-Consolidation. The Depositor shall (and the Seller, as the sole
owner of 100% of the membership interests in the Depositor, shall cause the
Depositor to):


(1)    maintain its own books and records and bank accounts separate from those
of any other Person or the Seller;


(2)    at all times hold itself out to the public and all other Persons as a
legal entity separate from the Seller and any other Person;


(3)    file its own tax returns, if any, as may be required under applicable
law, to the extent (i) not part of a consolidated group filing a consolidated
return or returns or (ii) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;


(4)    not commingle its assets with assets of any other Person;

24

--------------------------------------------------------------------------------






(5)    conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;


(6)    maintain separate financial statements;


(7)    pay its liabilities only out of its funds;


(8)    transact all business with its Affiliates and the Seller on an arm's
length basis and pursuant to written, enforceable agreements;


(9)    pay the salaries of its own employees, if any;


(10)    not hold out its credit or assets as being available to satisfy the
obligations of others;


(11)    allocate fairly and reasonably any overhead for shared office space;


(12)    use separate stationary, invoices and checks;


(13)    except as contemplated by the Transaction Documents, not pledge its
assets for the benefit of any other Person;


(14)    correct any known misunderstanding regarding its separate identity and
refrain from engaging in any activity that compromises the separate legal
identity of the Depositor;


(15)    maintain adequate capital in light of its contemplated business purpose,
transaction and liabilities;


(16)    cause the managers, officers, agents and other representatives of the
Depositor, if any, to act at all times with respect to the Depositor
consistently and in furtherance of the foregoing and in the best interests of
the Depositor;


(17)    not acquire or assume any obligation or liability of any of its members;


(18) observe all corporate and other organizational formalities;


(19) dissolve or liquidate in whole or in part, except as provided herein (it
being understood that the payment or repurchase of Receivables does not
constitute a partial liquidation within the meaning of this provision);


(20) incur, create or assume any indebtedness for borrowed money other than as
expressly contemplated in the Transaction Documents;


(21) voluntarily file a petition for bankruptcy, reorganization, assignment for
the benefit of creditors or similar proceeding;


(22) terminate, amend or otherwise modify its organizational documents without
the prior written consent of the Agent; and

25

--------------------------------------------------------------------------------




(23) make any change in the character of its business.
ARTICLE X
INDEMNIFICATION


Section 10.01. Indemnification.
  
(a).Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party (as defined below) from and against any and all Indemnified
Amounts (as defined below) which may be imposed on, incurred by or asserted
against an Indemnified Party in any way arising out of or relating to any breach
of the Seller's or the Servicer's obligations or covenants under this Agreement
or any other Transaction Document, or the ownership of the Aggregate Receivables
or in respect of the Aggregate Receivables, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party.


Without limiting or being limited by the foregoing, the Seller shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from:
i.
a breach of any representation or warranty made by the Seller under or in
connection with this Agreement;

ii.
the failure by the Seller or the Servicer to comply with any term, provision or
covenant contained in this Agreement, or any agreement executed by it in
connection with this Agreement or with any applicable law, rule or regulation
with respect to any Aggregate Receivable, or the nonconformity of any Aggregate
Receivable with any such applicable law, rule or regulation; or

iii.
the failure to vest and maintain vested in the Issuer, or to transfer, to the
Issuer, ownership of the Aggregate Receivables, together with all collections in
respect thereof, free and clear of any adverse claim (except as permitted
hereunder and in the Indenture), whether existing at the time of the transfer of
such Aggregate Receivable or at any time thereafter, or the failure to vest and
maintain vested in the Indenture Trustee the perfection of the security interest
in the Aggregate Receivables free and clear of any adverse claim (except as
permitted hereunder and in the Indenture), whether existing at the time of the
transfer of such Aggregate Receivable or at any time thereafter.



(b).Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 shall be paid to the Indemnified Party within twenty (20) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer, the Indenture Trustee, the Calculation Agent, the Owner Trustee, the
Agent, the Noteholders and any Hedge Provider and their officers, employees,
directors and successors or assigns. “Indemnified Amounts” means any and all
claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys' fees and disbursements
(subject to the following paragraph), incurred by an Indemnified Party.


(c).Promptly after an Indemnified Party shall have been served with the summons
or other

26

--------------------------------------------------------------------------------




first legal process or shall have received written notice of the threat of a
claim in respect of which an indemnity may be claimed against the Seller under
this Section 10.01, the Indemnified Party shall notify the Seller in writing of
the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, and providing a
copy thereof; provided, however, that failure so to notify the Seller shall not
relieve the Seller from any liability which it may have hereunder or otherwise
except to the extent that the Seller is prejudiced by such failure so to notify
the Seller. The Seller will be entitled, at its own expense, to participate in
the defense of any such claim or action and to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party, unless the defendants
in any such action include both the Indemnified Party and the Seller, and the
Indemnified Party (upon the advice of counsel) shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Seller, or one or more Indemnified Parties,
and which in the reasonable opinion of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Seller and such
Indemnified Party; provided, however, that the Seller shall not be responsible
for the fees and expenses of more than one firm of attorneys for all Indemnified
Parties related to the Depositor, one firm of attorneys for all Indemnified
Parties related to the Issuer, one firm of attorneys for all Indemnified Parties
related to the Agent, one firm of attorneys for all Indemnified Parties related
to the Noteholders and one firm of attorneys for all Indemnified Parties related
to the Indenture Trustee. Each Indemnified Party shall cooperate with the Seller
in the defense of any such action or claim. The Seller shall not, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding or threatened proceeding.


ARTICLE XI.
MISCELLANEOUS
                                        
Section 11.01 Amendments. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by all of the parties hereto and consented to in writing by the
Agent, and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that,
except as otherwise provided in Section 8.01 or Section 8.05 of the Indenture or
expressly provided herein, the Issuer shall not make, or permit any Person to
make, any amendment, modification or change to, or provide any waiver under this
Agreement or any other Transaction Document to which the Issuer is a party
without the prior written consent of the Required Noteholders.


Section 11.02 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed or e-mailed, telecopied (with a copy delivered by
overnight courier) or delivered, as to each party hereto, at its address as set
forth in Schedule I hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be deemed effective upon receipt thereof, and in the case
of telecopies, when receipt is confirmed by telephone.


Section 11.03 No Waiver; Remedies. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

27

--------------------------------------------------------------------------------










Section 11.04 Binding Effect; Assignability.
  
(a).This Agreement shall be binding upon and inure to the benefit of the Seller,
the Depositor and the Issuer and their respective permitted successors and
assigns; provided, however, that the Seller shall not have any right to assign
its respective rights hereunder or interest herein (by operation of law or
otherwise) without the prior written consent of the Agent and the Depositor
shall not have any right to assign its respective rights hereunder or interest
herein (by operation of law or otherwise) without the prior written consent of
the Agent.


(b).This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as the Indenture has terminated.


Section 11.05. GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.


Section 11.06. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.


Section 11.07 Survival. All representations, warranties, covenants, guaranties
and indemnifications contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale, transfer or repayment of the Aggregate Receivables.


Section 11.08 Third Party Beneficiary. The Seller and the Depositor acknowledge
and agree that the Indenture Trustee, the Calculation Agent, the Agent and the
other Secured Parties are intended third party beneficiaries of this Agreement.


Section 11.09 General


(a).No course of dealing and no delay or failure of the Issuer (or the Indenture
Trustee as its assignee) in exercising any right, power or privilege under this
Agreement shall affect any other or future exercise thereof or the exercise of
any other right, power or privilege; nor shall any single or partial exercise of
any such right, power or privilege or any abandonment or discontinuance of steps
to enforce such a right, power or privilege preclude any further exercise
thereof or of any other right, power or privilege. The rights and remedies of
the Issuer (and the Indenture Trustee as its assignee) under this Agreement are
cumulative

28

--------------------------------------------------------------------------------




and not exclusive of any rights or remedies which the Issuer would otherwise
have.


(b).The obligations of the Seller and the Depositor under this Agreement shall
be absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by (a)
any exercise or nonexercise of any right, remedy, power or privilege under or in
respect of this Agreement or applicable law, including, without limitation, any
failure to set-off or release in whole or in part by the Issuer of any balance
of any deposit account or credit on its books in favor of the Issuer or any
waiver, consent, extension, indulgence or other action or inaction in respect of
any thereof, or (b) any other act or thing or omission or delay to do any other
act or thing which would operate as a discharge of the Issuer as a matter of
law.


(c).This Agreement sets forth the entire understanding of the parties relating
to the subject matter hereof and thereof, and supersedes all prior
understandings and agreements, whether written or oral with respect to the
subject matter hereof and thereof.


(d).The Seller shall pay the Depositor's and the Issuer's costs and expenses
reasonably incurred in connection with the enforcement of any of the Seller's
obligations hereunder.


(e).Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.


Section 11.10 LIMITATION OF DAMAGES.


NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NO PARTY SHALL BE LIABLE TO ANY OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLES; PROVIDED, THAT,
THE FOREGOING PROVISION SHALL NOT LIMIT OR RELIEVE ANY PARTY OF ANY OBLIGATION
UNDER THIS AGREEMENT TO INDEMNIFY ANY OTHER PARTY AGAINST ANY DAMAGES IMPOSED
(INCLUDING SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES) UPON SUCH PARTY BY A
FINAL ORDER OF ANY COURT OF COMPETENT JURISDICTION IN CONNECTION WITH ANY LEGAL
ACTION BROUGHT AGAINST SUCH PARTY BY ANY THIRD PARTY.
Section 11.11 WAIVER OF JURY TRIAL.


EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
Section 11.12 No Recourse. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, undertakings and agreements herein made on
the part of the

29

--------------------------------------------------------------------------------




Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.


Section 11.13 Confidentiality.


(a).Subject to Section 11.13(c), the Seller covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or of
any other Transaction Document (including any fees payable in connection with
this Agreement or the other Transaction Documents or the identity of any
Noteholder), except as the Agent or any Noteholder may have consented to in
writing prior to any proposed disclosure and except it may disclose such
information (i) to the Affiliates of the Seller or its or their respective
directors, officers, employees, agents, advisors, counsel, underwriters,
financing sources and other representatives who are informed of the confidential
nature of such information and instructed to keep it confidential, (ii) to the
extent it should be (A) required by law, rule, regulation, subpoena, or in
connection with any legal or regulatory proceeding or (B) requested by any
governmental or regulatory authority having jurisdiction over the disclosing
party; provided, that, in the case of clause (ii)(A), the disclosing party will
use all reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by law) notify the Agent and the Noteholders of its
intention to make any such disclosure prior to making such disclosure, (iii) to
the extent required to be included in the financial statements or filings with
the Securities and Exchange Commission of the Seller or an Affiliate thereof,
(iv) to the extent required to exercise any rights or remedies under the
Transaction Documents, and (v) to the extent required to consummate and
administer the transactions contemplated under the Transaction Documents.


(b).Subject to Section 11.13(c), notwithstanding the generality of the
foregoing, Seller and its Affiliates shall maintain the confidentiality of the
sensitive economic terms (i.e., Discount Factor, Note Margin Rate, Note Post-ARD
Additional Rate, Note Default Additional Rate and the like) set forth in any of
the Transaction Documents in negotiations, discussions, agreements or due
diligence in connection with any financing, repurchase, credit or similar
transactions with any third-party (including any credit facility or any similar
structure with respect to mortgage related assets including mortgage loans, RMBS
or any similar assets); provided however, that this requirement shall not apply
to the tax structure or tax treatment of the transactions contemplated by the
Transaction Documents and the Seller and its Affiliates (and any employee,
representative, or agent of the Seller and its Affiliates) may disclose to any
and all persons without limitation of any kind, the tax structure and tax
treatment of such transactions and facts relevant to such tax structure and tax
treatment; provided, further the sensitive economic terms referenced above
(i.e., Discount Factor, Note Margin Rate, Note Interest Rate, Note Default
Additional Rate, Note Post-ARD Additional Rate and the like) shall not be
treated by the parties as facts relevant to such tax structure and tax
treatment.


[Signature Page Follows]Receivables Purchase Agreement (2012-AW)






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their

30

--------------------------------------------------------------------------------




respective signatories hereunto duly authorized, as of the date first above
written.
NATIONSTAR AGENCY ADVANCE FUNDING TRUST 2012-AW
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
By:/s/ Christopher M. Cavalli_____________
Name: Christopher M. Cavalli
Title: Banking Officer


NATIONSTAR ADVANCE FUNDING 2012-AW, LLC
By:/s/ Gregory A. Oniu__________________
Name: Gregory A. Oniu
Title: Senior Vice President
NATIONSTAR MORTGAGE LLC
By:/s/ Gregory A. Oniu__________________
Name: Gregory A. Oniu
Title: Senior Vice President






    











31

--------------------------------------------------------------------------------




Schedule I


Information for Notices
1.    if to the Issuer:


Nationstar Agency Advance Funding Trust 2012-AW
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention:     Corporate Trust Administration
Facsimile:    (302) 636-4140
Telephone:    (302) 651-1000    


(with a copy to the Seller)


2.    if to the Depositor:


Nationstar Agency Advance Funding 2012-AW, LLC
350 Highway Drive
Lewisville, Texas 75067
Attention:     Greg Oniu
Facsimile:    (469) 549-2085
Telephone:    (469) 549-2477


3.    if to the Seller:


NATIONSTAR MORTGAGE LLC
350 Highland Drive
Lewisville, Texas 75067
Attention:     Greg Oniu
Facsimile:    (469) 549-2085
Telephone:    (469) 549-2477




4.    if to the Indenture Trustee on behalf of the Secured Parties or the
Calculation     Agent:


Use Notice Address provided in the Indenture.


5.    if to the Agent:


WELLS FARGO SECURITIES, LLC
301 South College Street
MAC D1053-082
Charlotte, North Carolina 28288
Attention:    Benjamin Peterson
Facsimile:    (704) 383-3556
Telephone:    (704) 715-9707

Sch-I-1

--------------------------------------------------------------------------------






    
6.    if to the Noteholders:
WELLS FARGO BANK, N.A.
301 South College Street
MAC D1053-082
Charlotte, North Carolina 28288
Attention:    Andrew Riebe
Facsimile:    (704) 383-3556
Telephone:    (704) 715-1403







































Sch-I-2

--------------------------------------------------------------------------------






EXHIBIT A


COPY OF INITIAL FUNDING DATE REPORT
FOR
INITIAL RECEIVABLES





























































































A-1

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF FUNDING NOTICE
[insert date]


Nationstar Agency Advance Funding Trust 2012-AW
c/o Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile: (302) 636 - 4140
Telephone: (302) 651-1000
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 20145-1951
Client Manager - Nationstar Agency Advance Funding Trust 2012-AW
Facsimile: (410) 715-2380
Telephone: (410) 884-2000
Wells Fargo Securities, LLC
301 South College Street
MAC D1053-082
Charlotte, North Carolina 28202
Attention: Benjamin Peterson
Facsimile: (704) 383-8001
Telephone: (704) 715-9707
American Mortgage Consultants, Inc.
335 Madison Avenue, 27th Floor
New York, New York 10017
Attention: [______________]



Re: Receivables Purchase Agreement, dated as of June 12, 2012; Funding Notice
Pursuant to Section 2.01 of the Receivables Purchase Agreement, dated as of June
12, 2012 (the “Receivables Purchase Agreement”), among Nationstar Agency Advance
Funding Trust 2012-AW (the “Issuer”), Nationstar Agency Advance Funding 2012-AW,
LLC (the “Depositor”) and Nationstar Mortgage LLC (the “Seller”), the
undersigned hereby notifies you that the Receivables listed on Exhibit A hereto,
in the amount of $[____________], are being sold by the Seller to the Depositor
and by the Depositor to the Issuer on the Funding Date occurring on [insert
date].
The Seller also hereby certifies that (i) the Funding Conditions contained in
Sections 7.02(ii), (iii), (iv), (v), (vi), (vii), (viii), (xii), (xiii), (xiv),
(xv), (xvi) and (xvii) of the Indenture, dated as of June 12, 2012, between the
Issuer and Wells Fargo Bank, N.A., have been met, and (ii) the representations
and warranties contained in Section 6 of the Receivables Purchase Agreement are
true and correct as of the date hereof.
The Depositor also hereby certifies that the representations and warranties
contained in Section 5 of the Receivables Purchase Agreement are true and
correct as of the date hereof.
Very truly yours,
NATIONSTAR MORTGAGE LLC, Seller




By:                    

B-1

--------------------------------------------------------------------------------




Name:                    
Title: _________________________
NATIONSTAR AGENCY ADVANCE FUNDING 2012-AW, LLC, Depositor
By:                    
Name:                    
Title: _________________________
NATIONSTAR MORTGAGE LLC, as Administrator




By:                    
Name:                    
Title: _________________________




We have performed the subset of the procedures set forth in Exhibit 1 of our
engagement letter for Agreed Upon Procedures reports with Wells Fargo
Securities, LLC and Nationstar Mortgage LLC dated [___________], [____]. We
noted no exceptions as a result of these procedures. All restrictions, terms and
conditions of the engagement letter apply to these procedures.


[American Mortgage Consultants, Inc. (signed)]
[Date]


By:                    







B-2

--------------------------------------------------------------------------------






Exhibit C
FORM OF BILL OF SALE
Nationstar Mortgage LLC (the “Seller”) hereby absolutely sells to Nationstar
Agency Advance Funding 2012-AW, LLC, and Nationstar Agency Advance Funding
2012-AW, LLC (the “Depositor”) hereby absolutely sells, transfers and assigns to
Nationstar Agency Advance Funding Trust 2012-AW, a statutory trust organized
under the laws of the State of Delaware (the “Purchaser”), without recourse,
except as set forth in the Receivables Purchase Agreement:
(a)
All right, title and interest in and to the Receivables identified in the
Schedule attached hereto as Exhibit A; and



(b)
All principal, interest and other proceeds of any kind received with respect to
such Receivables, including but not limited to proceeds derived from the
conversion, voluntary or involuntary, of any of such assets into cash or other
liquidated property.



The ownership of the Receivables is vested in Purchaser and the ownership of all
records and documents with respect to the related Receivables prepared by or
which come into the possession of the Seller or the Depositor shall immediately
vest in Purchaser and shall be retained and maintained, in trust, by the Seller
or the Depositor, as applicable at the will of Purchaser in such custodial
capacity only. The sale of the Receivables shall be reflected as a sale on the
Seller's and the Depositor's business records, tax returns and financial
statements.
This Bill of Sale is made pursuant to, and is subject to the terms and
conditions of, that certain Receivables Purchase Agreement dated as of June 12,
2012, among Nationstar Mortgage LLC, as seller, Nationstar Agency Advance
Funding 2012-AW, LLC, as depositor and Nationstar Agency Advance Funding Trust
2012-AW, as issuer (the “Agreement”). The Seller confirms to Purchaser that the
representations and warranties set forth in Article 6 of the Agreement are true
and correct as if made on the date hereof (except to the extent that they
expressly relate to an earlier or later date). The Depositor confirms to
Purchaser that the representations and warranties set forth in Article 5 of the
Agreement are true and correct as if made on the date hereof (except to the
extent that they expressly relate to an earlier or later date).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.
DATED: ______________________


NATIONSTAR MORTGAGE LLC
By:                    
Name:                    

C-1

--------------------------------------------------------------------------------




Title: _________________________
Nationstar Agency Advance Funding 2012-AW, LLC




By:                    
Name:                    
Title: ________________________
 







C-2

--------------------------------------------------------------------------------






Exhibit D


FORM OF SUBORDINATED NOTE


THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND
MAY NOT BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY
THE OWNER HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND SUCH STATE LAWS, AND NEITHER THE ENTERING INTO, NOR THE TRANSACTIONS
CONTEMPLATED BY, THIS SUBORDINATED NOTE AND WILL NOT BE A “PROHIBITED
TRANSACTION” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”). BY ACCEPTANCE OF THIS SUBORDINATED NOTE, THE HOLDER AGREES TO
BE BOUND BY ALL THE TERMS OF THE RECEIVABLES PURCHASE AGREEMENT.


[_________], 2012


FOR VALUE RECEIVED, the undersigned, Nationstar Agency Advance Funding 2012-AW,
LLC, a Delaware limited liability company (the “Depositor”), promises to pay to
the order of Nationstar Mortgage LLC, a Delaware limited liability company (the
“Seller”), on [______], 20[__] (the “Maturity Date”) the aggregate unpaid
principal amount of all amounts loaned hereunder pursuant to Section 2.01(c) of
that certain Receivables Purchase Agreement, dated as of June [__], 2012
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Receivables Purchase Agreement”), among the
Seller, the Depositor and Nationstar Agency Advance Funding Trust 2012-AW (the
“Issuer”), together with any and all accrued and unpaid interest on all amounts
loaned hereunder.
Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due or are paid in full, at a rate per annum equal to the
sum of (i) the LIBOR Rate (as defined below) and (ii) a spread designated as
such in writing by the Seller to the Depositor from time to time (the “Spread”).
Interest will be computed on the basis of a 360-day year and paid for the actual
number of days elapsed (including the first but excluding the last day). Should
any principal of, or accrued interest on, any amounts loaned hereunder not be
paid when due, such amount will bear interest from its due date until paid in
full, at a rate per annum equal to the sum of (i) the LIBOR Rate, (ii) the
Spread and (iii) [1.00]%. Interest shall be payable on the unpaid principal
balance of this note (this “Subordinated Note”) commencing on [__________],
200[_] and continuing on the [___] day of each [January, April, July, and
October]. With respect to any such [___] day that is not a Business Day, the
interest payment otherwise due on such [___] day shall be due on the next
subsequent day that is a Business Day.
For the purposes of this Subordinated Note, “LIBOR Rate” shall mean the offered
rate for one-month U.S. dollar deposits as such rate appears on Reuters Screen
LIBOR01 Page (as defined in the International Swaps and Derivatives Association,
Inc. 2000 Definitions) or such other page as may replace Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on such date; provided that if such rate
does not appear on Telerate Page 3750, the rate for such date will be determined
on the basis of the rates at which one-month U.S. dollar deposits are offered by
[Name of Banks] (the “Reference Banks”) at approximately 11:00 a.m. (London
time) on such date to prime banks in the London interbank market. In such event,
the Seller will request the principal London office of each of the Reference
Banks to provide a quotation of its rate. If at

D-1

--------------------------------------------------------------------------------




least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations (rounded upwards if necessary to the nearest
whole multiple of 1/16%). If fewer than two quotations are provided as
requested, the rate for that date will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Seller, at approximately
11:00 a.m. (New York City time) on such date for one-month U.S. dollar loans to
leading European banks.
Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Subordinated Note and its
advances and payments history posted up to that day. All loans and advances and
all payments and permitted prepayments made hereon may be (but are not required
to be) set forth by or on behalf of such holder on the schedule which is
attached hereto or otherwise recorded in such holder's computer or manual
records; provided, that any failure to make notation of any principal advance or
accrual of interest shall not cancel, limit or otherwise affect Depositor's
obligations or any of such holder's rights with respect to that advance or
accrual. Unless otherwise defined, capitalized terms used herein have the
meanings provided in or specified in accordance with the Receivables Purchase
Agreement.
The obligation of the Depositor to pay the principal of, and interest on, all
loans and advances on this Subordinated Note shall be absolute and
unconditional, shall be binding and, to the fullest extent permitted by law,
enforceable in all circumstances whatsoever and shall not be subject to setoff,
recoupment or counterclaim; provided, however, that the Depositor shall only be
obligated to pay principal and interest on this Subordinated Note from cash
actually received by the Depositor from distributions on the Receivables after
payment of all amounts due the Noteholder under the Indenture, dated as of June
[__], 2012, between the Issuer and Wells Fargo Bank, N.A., as indenture trustee.
Depositor may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.
The Seller hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Seller or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Seller. The foregoing shall not limit the
rights of the Depositor to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Seller by any
other unaffiliated entity.
Notwithstanding anything contained herein to the contrary, to the extent that
the Seller is deemed to have any interest in any assets of the Depositor, the
Seller agrees that its interest in those assets is subordinate to claims or
rights of all other creditors of the Depositor. The Seller agrees that this
Subordinated Note constitutes a subordinated note for purposes of Section 510(a)
of the United States Bankruptcy Code, as amended from time to time (11 U.S.C. §§
101 et seq.).
As set forth in Section 2.01(c) of the Receivables Purchase Agreement, the
Depositor hereby represents and warrants as of each loan and advance made hereon
that at the time of (and immediately after) each loan and advance made
hereunder, (i) the Depositor's total assets exceed its total liabilities both
before and after the sale transaction, (ii) the Depositor's cash on hand is
sufficient to satisfy all of its current obligations, (iii) the Depositor is
adequately capitalized at a commercially reasonable level and (iv) the Depositor
has determined that its financial capacity to meet its financial commitment
under the Subordinate Loan and this Subordinated Note is adequate. Each loan or
advance made hereunder by the Seller to the Depositor is subject

D-2

--------------------------------------------------------------------------------




to the accuracy of the representations and warranties herein made on the part of
the Depositor.
This Subordinated Note is the Subordinated Note referred to in, and evidences
indebtedness incurred under, the Receivables Purchase Agreement, and the holder
hereof is entitled to the benefits of the Receivables Purchase Agreement. Upon
and subject to the terms and conditions of the Receivables Purchase Agreement,
Depositor may borrow, repay and reborrow against this note under the
circumstances, in the manner and for the purposes specified in the Receivables
Purchase Agreement and this Subordinated Note, but for no other purposes. All
parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.    
THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND PERFORMED
WITHIN THE STATE OF NEW YORK AND WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PROVISIONS THEREOF.
[Signature Page Follows]








Nationstar Agency Advance Funding 2012-AW, LLC
By:_________________________________Name:
Title:





D-3